            Case 5:20-cr-40097-TC Document 17 Filed 04/22/21 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,                              )    Case Number:          20-40097
                                                        )
                                           Plaintiff,   )
                                                        )
 vs.                                                    )
                                                        )
 STEVEN SIMON,                                          )
                                                        )
                                   Defendant.           )
 ___________________________________________            )    Date of Hearing:      4/22/21

                    CRIMINAL MINUTE SHEET – SENTENCING PROCEEDINGS

 JUDGE:                         Hon. Toby Crouse, United States District Judge
 COURT REPORTER:                Sherry Harris
 COURTROOM DEPUTY:              Traci Anderson
 INTERPRETER:                   N/A                                        Sworn

APPEARANCES:     court and parties appearby: in person
   • UNITED STATES OF AMERICA:           Debra Barnett
   • DEFENDANT’S COUNSEL:                Marilyn Keller/James Robert Wyrsch
   • DEFENDANT:                             IN PERSON /     IN CUSTODY
   • UNITED STATES PROBATION:            Cassidi Lundell

CHARGE(S) OF CONVICTION:

 OFFENSE(S):        Count 1:   Title 42, U.S.C. § 1320a7b(b), solicit or receive health care kickbacks.

PROCEEDINGS:
   Defendant sworn
   Presentence Investigation Report sealed and made part of the record
   Objections to Presentence Investigation Report:          NO
   Other: Based on its rulings, Court finds that the Defendant’s total offense level is 4 and the
Defendant’s criminal history category is I.

IMPOSITION OF SENTENCE:
   Defendant sentenced to the custody of the Federal Bureau of Prisons for a term of:
                   ________________         Time Served             Other:
   Defendant shall be placed on supervised probation for a term of:
                   3 years
   Court adopts mandatory, standard, and special conditions of supervision as set forth in PSR
   Fine:           $100,000.00 - pd. to the clerk’s office
   Mandatory Special Assessment fee: $100.00 – pd. to the clerk’s office
   Other: Special Conditions of Supervision as described in Part D of Second Amended Presentence
Investigation Report.
   Defendant advised of right to appeal judgment and sentence
